Citation Nr: 1526373	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

2. Entitlement to a higher initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

3. Entitlement to a higher initial rating in excess of 10 percent for bone spurs of the left foot.

4. Entitlement to an increased rating in excess of 60 percent for chronic fatigue syndrome. 

5. Entitlement to an increased rating in excess of 40 percent for fibromyalgia on an extraschedular basis. 

6. Entitlement to an increased rating in excess of 30 percent for irritable bowel syndrome (IBS) on an extraschedular basis. 

7. Entitlement to an earlier effective date, prior to September 11, 2008, for the grant of service connection for a right knee disability.

8. Entitlement to an earlier effective date, prior to September 11, 2008, for the grant of service connection for a left knee disability.

9. Entitlement to an earlier effective date, prior to September 11, 2008, for the grant of an increased rating of 60 percent for chronic fatigue syndrome.

10. Entitlement to an earlier effective date, prior to September 11, 2008, for the grant of an increased rating of 40 percent for fibromyalgia.

11. Entitlement to an earlier effective date, prior to November 25, 2009, for the grant of entitlement to service connection for sleep apnea. 

(The issues of service connection for a bee sting; and higher initial ratings for bone spurs of the right foot and posttraumatic stress disorder (PTSD) with major depression, and an earlier effective PTSD with major depression will be addressed in respective separate decisions.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to October 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The issues of higher initial ratings for degenerative arthritis of the knees and bone spurs of the left foot; increased ratings for chronic fatigue syndrome, fibromyalgia, and IBS; and earlier effective dates for the grants of increased ratings for chronic fatigue syndrome and fibromyalgia, and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Any implied claim of service connection for degenerative joint disease of the right knee raised by the Veteran's June 2003 claims form was implicitly denied by the July 2004 rating decision; no appeal was filed and no additional evidence was submitted within one year.

2. The Veteran's application for service connection for degenerative joint disease of the right knee was received on September 11, 2008.

3. Any implied claim of service connection for degenerative joint disease of the left knee raised by the Veteran's June 2003 claims form was implicitly denied by the July 2004 rating decision; no appeal was filed and no additional evidence was submitted within one year.



4. The Veteran's application for service connection for degenerative joint disease of the left knee was received on September 11, 2008.


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date, prior to September 11, 2008, for the grant of service connection for degenerative joint disease of the right knee have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2014).

2. The criteria for an earlier effective date, prior to September 11, 2008, for the grant of service connection for degenerative joint disease of the left knee have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

After the claims were received, the RO advised the Veteran by letters of the requirements for substantiating the claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. As these are claims for earlier effective dates following the initial grants of service connection, once service connection is granted, the claims are substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service, VA, and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Earlier Effective Dates

In general, the effective date of an evaluation and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(b)(2)(i). The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the questions of the reopening of earlier effective dates. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Earlier Effective Dates for Degenerative Joint Disease
Of the Right and Left Knees

In June 2003, the Veteran filed a claim for service connection for "knees, elbows, shoulders, hips, finger, back, joint pain." In July 2004, the RO issued a decision, granting service connection for fibromyalgia, causing joint pain in the "elbows, fingers, knees, and neck." The Veteran filed a Notice of Disagreement (NOD) in June 2005, disagreeing with eight separate denials listed in the July 2004 rating decision. Of note, the Veteran did not file a timely NOD or any other statement disagreeing with the lack of consideration for separate claims for degenerative joint disease of the right and left knees. On September 11, 2008, the Veteran filed claims for service connection for degenerative joint disease of the knees, claimed as "moderate medial knee disease." In a January 2010 rating decision, the RO granted service connection for degenerative joint disease of the right and left knees, both effective September 11, 2008, the date of the claim.

The Veteran claims that, in filing the June 2003 claim for "knees, elbows, shoulders, hips, finger, back, joint pain," he was essentially filing claims for service connection for degenerative joint disease of both knees. The Veteran states that the record contains evidence indicating that he had experienced degenerative joint disease since August 2003. Specifically, the Veteran notes that, in an August 2003 VA joints examination, the Veteran reported that he had a "history of knee joints giving-way, right more than left" and that an X-ray showed essentially normal knees except for a slight narrowing of the right medial compartment. The Veteran also noted that, in an April 2004 treatment record, a VA examiner diagnosed "mild early degenerative joint disease changes" of the knees. 

The Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied. Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005). The Federal Circuit subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run. Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006). The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability. Ingram v. Nicholson, 
21 Vet. App. 232, 255 (2007). The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim. Id. The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well. Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

Later, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court specifically listed four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented." Id. at 212-214.



Before addressing the Cogburn factors, however, the Board must first determine if a claim of service connection for degenerative joint disease of the knees was explicitly made in 2003 and/or whether a sympathetic reading of the facts can find that such was implied. The claim submitted by the Veteran indicated that he was seeking service connection for "knees, elbows, shoulders, hips, finger, back, joint pain." The Veteran contends that this should be construed as claims for knee disorders unrelated to the other pains listed. 

After due consideration, the Board finds that a sympathetic reading of the claim, as required by law, indicates that the Veteran's June 2003 claim encompassed both fibromyalgia-related joint pain and degenerative joint disease of the knees. Notably, if degenerative joint disease of the knees were not found to have been claimed in June 2003, the earliest possible date for service connection would be that of September 11, 2008, when the date the Veteran filed a claim for service connection for "moderate medial knee disease."

Having determined that the claim of service connection in 1973 encompassed claims for degenerative joint disease of the knees, the Board must then determine if the grant of service connection for fibromyalgia in July 2004 also encompassed a denial of the claims for degenerative joint disease. For this determination, application of the Cogburn factors is necessary. 

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly granted and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed. Id. When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related. Id. 

In this instance, the Veteran's claims of service connection for joint pain, affecting the "knees," and degenerative joint disease of the knees can be best described as closely related diagnosed disorders, inasmuch as they both result in knee pain. 

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied." Cogburn, at 212.

The Board finds that a reasonable person would have been put on notice that the June 2003 claim for service connection for knee pain, including any contemplated or implicit claim for service connection for degenerative joint disease of either knee, was adjudicated by the July 2004 RO rating decision granting service connection for fibromyalgia. In that decision, the evaluator noted that the Veteran had told VA personnel that his joint pain symptomatology did not begin until after service. The examiner also noted that the Veteran reported that his knees gave way and that an examiner had diagnosed degenerative joint disease in several joints. Although the service treatment records contained no notation suggesting in-service symptomatology related to fibromyalgia, such as the claimed knee pain, the examiner stated that fibromyalgia, manifested, in part, by diffuse joint pains, was granted on a presumptive basis. By listing other potential causes for the Veteran's current knee pain other than fibromyalgia, to include degenerative joint disease, and also indicating that only fibromyalgia could be granted on a purely presumptive basis, the RO was giving notice that service connection for knee pain due to any cause except fibromyalgia, to include degenerative joint disease, was implictly denied. 

The third factor is the timing of the claims. Cogburn, at 216-217. When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years. See id. The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously. Id. at 216.

Significantly, in this case, the explicitly granted fibromyalgia claim and the potentially implicitly denied degenerative joint disease of the knees claim implicitly were raised simultaneously in the June 2003 claim and adjudicated simultaneously in the July 2004 RO rating decision. This supports the finding of an implicit denial of the degenerative joint disease claim in the July 2004 RO decision. The third Cogburn factor, concerning timing, weighs significantly in favor of finding that the osteoarthritis claim was implicitly denied in the July 2004 RO rating decision; this third factor weighs against the Veteran's appeal in this case.

The fourth Cogburn factor is whether the claimant is represented by an attorney. It appears that the Veteran was not represented at the time of his June 2003 claim and July 2004 adjudication. VA is required to read filings liberally when a claimant is pro se. Under the current state of the law, representation by counsel tends to weigh against a claimant while proceeding pro se tends to weigh in the claimant's favor. Cogburn, at 217.

Even accounting for the Veteran being pro se in 2003 and 2004, and reading filings liberally, the Board finds that the aggregate consideration of the four Cogburn factors weigh in favor of finding that the July 2004 RO decision implicitly denied any claim of entitlement to service connection for degenerative joint disease of either knee pending at that time. Each of the other three Cogburn factors weighs strongly in favor of finding the implicit denial. The degenerative joint disease issue was strongly related to the knee pain issue explicitly granted as fibromyalgia in the July 2004 RO rating decision. The July 2004 decision alluded to degenerative joint disease in a way that it could reasonably be inferred that any implicit claim regarding that disorder had been denied. The explicitly granted fibromyalgia claim was raised simultaneously to the implicitly denied degenerative joint disease issue. The Board has considered the Veteran being pro se at the time of the June 2003 claim and July 2004 rating decision as a factor that weighs against finding that July 2004 RO rating decision implicitly denied entitlement to service connection for degenerative joint disease of the knees. After considering this factor together with the complete set of Cogburn factors, analysis of the factors together leads the Board to the determination that the degenerative joint disease was implicitly denied by the July 2004 RO rating decision. 

Therefore, the Board concludes that any claims for service connection for degenerative joint disease of the knees that were implicitly raised when the Veteran sought service connection for knee pains in June 2003 were implicitly denied by the July 2004 rating decision. As such, the Board does not have pending unadjudicated claims seeking service connection for degenerative joint disease of the knees pending since June 2003.  

In June 2005, the Veteran filed a NOD, disagreeing with eight separate denials listed in the July 2004 rating decision. The Veteran did not indicate any disagreement with the rating denial of his claims for degenerative joint disease of the right and left knees. Therefore, those portions of that decision are final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. In reaching the conclusion that those portions of the July 2004  rating decision are final, the Board is cognizant of the holding of the Federal Circuit in Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). No additional evidence that could be considered new and material regarding the claimed  was received within a year of the after the July 2004 rating decision The portions of the July 2004 rating decision, implicitly denying service connection for degenerative joint disease of the knees, are thus final.

After the July 2004 rating decision, a claim seeking service connection for "moderate medial knee disease" was not raised until September 11, 2008. In a January 2010 rating decision, the RO granted service connection for degenerative joint disease of the bilateral knees, effective September 11, 2008, the date of the explicit claim.

The Board concludes that effective dates earlier than September 11, 2008, for the grants of service connection for degenerative joint disease of the knees are not warranted. As discussed above, the Board finds that the July 2004 rating decision is final. Because the July 2004 RO rating decision is final, the claims by which the Veteran was granted service connection for degenerative joint disease of the knees and which led to this appeal, were claims to reopen previously denied claims. The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen. Juarez v. Peak, 21 Vet. App. 537, 539-540   (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the July 2004 rating decision. The evidence also shows that the date of receipt of the explicit claim was September 11, 2008, and that the claims were reopened after final disallowance. In light of the foregoing, the only effective dates for the awards of service connection that may be assigned for the Veteran's degenerative joint disease of both knees are the presently assigned dates of September 11, 2008. 

While the Board recognizes the Veteran's belief that the effective date for the grants of service connection for degenerative joint disease of the knees should be earlier than September 11, 2008 the governing legal authority is clear and specific, and VA is bound by it. As a result, the Veteran's claims for earlier effective dates are denied. As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and his claims of entitlement to effective dates earlier than September 11, 2008, for the grants of service connection for degenerative joint disease of the left and right knees is denied. See 38 U.S.C.A §5107.


ORDER

An earlier effective date, prior to September 11, 2008, for the grant of service connection for degenerative joint disease of the right knee is denied. 

An earlier effective date, prior to September 11, 2008, for the grant of service connection for degenerative joint disease of the left knee is denied. 


REMAND

The Veteran underwent a general VA medical examination report in March 2014 to determine the current severity of his knee disabilities, chronic fatigue syndrome, fibromyalgia, and IBS. 

The Veteran has reported increased knee symptoms since his March 2014 VA medical examination report, and has made a similar report as to bone spurs of his foot. The Veteran is competent to report such a worsening.  

The March 2014 VA medical examiner stated that the Veteran's chronic fatigue syndrome was characterized by several symptoms. However, the examiner also indicated that service-connected fibromyalgia had caused almost identical symptoms. The examiner will be requested to clarify his finding on remand.

Regarding the issue of an increased rating for IBS, due to the Veteran's reports of severe occupational impairments caused by the disability, the AOJ must refer the case to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's service-connected IBS disability. 

In a February 2012 rating decision, the RO granted service connection for sleep apnea, secondary to the Veteran's service-connected rhinitis disorder, effective November 25, 2009. In that decision, the RO explained that November 25, 2009 was the date the Veteran was first diagnosed with sleep apnea, and, therefore, the date entitlement arose. In so doing, the RO did not note that the private sleep study, initially diagnosing confirmed sleep apnea, was actually dated October 20, 2009. 
Other matters for clarification are below. 

Accordingly, the issues of higher initial ratings for degenerative arthritis of the knees and bone spurs of the left foot; increased ratings for chronic fatigue syndrome, fibromyalgia, and IBS; and earlier effective dates for the grants of increased ratings for chronic fatigue syndrome and fibromyalgia, and service connection for sleep apnea are REMANDED for the following action:

1. Contact the Veteran and representative to obtain and associate with the claims file all outstanding medical records, to include any workmen's compensation records from 2003 to 2004. All records/responses received must be associated with the claims file. All efforts to obtain the records must be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to obtain any outstanding records.

2. The claims file must be returned to the examiner who performed the March 2014 VA medical examination to provide an additional VA examination to determine the current severity of the Veteran's service-connected left and right knee disabilities, and bone spurs of the left foot,. 

The claims file must be provided to the examiner who must indicate in the examination report that he or she has reviewed it. 

The examiner must note any functional impairments caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any. All findings must be described in detail and all necessary diagnostic testing performed.

In reviewing the record, the examiner must specifically test for any instability in the knees. In so doing, the VA examiner must note that, in the March 2014 VA medical examination report, the examiner also found that objective testing indicated that the Veteran's knees were normal, but also wrote that the Veteran experienced "insatiability of station" bilaterally due to his knee disabilities. 

If possible, the examiner must offer clarification regarding the seeming contradictory nature of these findings.

The examiner must also provide a clarifying opinion regarding the Veteran's chronic fatigue syndrome and fibromyalgia symptomatology. The examiner must note that, in the March 2014 VA medical examination report, the examiner stated that other clinical conditions that may produce similar symptoms to those caused by the Veteran's chronic fatigue syndrome had been excluded by history, physical examination, and/or laboratory tests to the extent possible. In listing the Veteran's chronic fatigue symptoms, however, the examiner listed many that were also listed as symptoms caused by the Veteran's other service-connected disabilities, to specifically include fibromyalgia. The examiner must write a medical opinion, if possible, indicating which symptoms listed as those of chronic fatigue syndrome were related to that disorder and which were related to other clinical conditions (i.e. the Veteran's service-connected fibromyalgia, IBS, PTSD with major depression, sleep apnea, etc.). If an additional VA examination is found to be necessary, it must be provided. 

3. Provide the claims file to a VA somnologist, or another qualified examiner, for an opinion regarding the onset of the Veteran's sleep apnea. In reviewing the claims file, the examiner must note that, in an August 2003 VA medical examination report, a VA examiner diagnosed "chronic fatigue syndrome, but must rule out underlying obstructive sleep apnea." In an August 2003 VA overnight pulse oximetry report, an examiner stated that the results "did not strongly suggest sleep apnea" and indicated that if the Veteran had "excessive daytime sleepiness, would consider polysomnogram." The examiner must note that, even though the Veteran had daytime sleepiness, which VA attributed to service-connected chronic fatigue syndrome, VA did not provide the option polysomnogram. In October 2009, a private examiner, having performed a sleep study, diagnosed sleep apnea.

The examiner is asked if the Veteran had sleep apnea at the time of the August 2003 pulse oximetry report. The examiner must provide a clinical basis for this opinion. If the examiner cannot reach a conclusion without resort to speculation, the examiner must provide reasons for the inability to reach a conclusion. 

4. Refer the issue of an increased rating for IBS on an extraschedular basis to the Director of VA's Compensation and Pension Service (Director) for consideration of an extraschedular evaluation. In reviewing the evidence, the Director must note the Veteran's reports of multiple bowel movements during the day, which interfered with his work. The Director must also note that the Veteran was recently granted a separate rating for impairment of sphincter control. 

6. After completing the above, and any other development as may be indicated, these claims must be readjudicated based on the entirety of the evidence. In readjudicating the claim for an earlier effective date for sleep apnea, the adjudicator must be aware that the private sleep study that diagnosed mild obstructive sleep apnea was dated October 20, 2009. If the claims remain denied, the Veteran and his representative must be issued a Supplemental Statement of the Case. An appropriate period of time must be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


